Citation Nr: 1404274	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  07-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right foot/leg disorder, including as due to herbicide exposure and as secondary to hypertension.

2.  Entitlement to an initial disability rating higher than 40 percent for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to March 1972, including in Korea during the Vietnam Era.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Board reopened the Veteran's claim for service connection for a right leg/foot disorder and remanded both it and his claim for service connection for Hepatitis C to the RO via the Appeals Management Center (AMC) for further development and consideration.  Following completion of that development, which included providing VA compensation examinations, the RO/AMC continued the denial of his claim for service connection for a right leg/foot disorder, so this claim is again before the Board for further appellate review.

His claim for service connection for Hepatitis C, however, was granted in a December 2012 decision.  The RO/AMC assigned a 40 percent disability rating retroactively effective from May 31, 2005.  In a December 2013 statement, in response, the Veteran expressed his disagreement with that initial rating, but a statement of the case (SOC) has not since been issued concerning this "downstream" issue.  So, while the Board will be addressing the merits of his right leg/foot disorder claim in this decision, the issue of whether he is entitled to a higher initial disability rating for his Hepatitis C is being REMANDED to the RO via the AMC in Washington, DC, so that he can be provided the required SOC concerning this other claim.  He then will have opportunity in response to also file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this additional claim to the Board.



FINDING OF FACT

The preponderance of the evidence weighs against finding that the Veteran's right leg/foot disorder incepted during his service or that it is otherwise related or attributable to his service.


CONCLUSION OF LAW

The Veteran's right leg/foot disorder was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 &Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of the evidence (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and, (3) that he is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial decision on the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or supplemental SOC (SSOC), is sufficient to "cure" the timing defect in the provision of the notice. Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that a claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and, (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2012).  So compliance with the first Quartuccio element requires notice of all five of these elements of the claim, including the "downstream" disability rating and effective date elements.  Dingess, 19 Vet. App. at 486.

But a VCAA notice error is not presumptively prejudicial, rather, must be determined on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this evidentiary burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran has alleged that he received inadequate notice of the type of evidence needed to substantiate the claim.  The record shows he was mailed VCAA notice letters, which contained the notice required by Dingess, in May 2007, March 2008, March 2010, and February 28, 2011.  His claim was readjudicated in a June 2008 SOC and December 2012 SSOC, which also contained the notice provisions.  Further, the Board's May 2012 decision and remand set forth that the determinative issue was whether his claimed disability is related to his service or to other causes.  Thus, the record shows that he was provided adequate notice of the evidence needed to substantiate his claim.  He has alleged both that his right leg/foot disorder is a result of hypertension, and that his hypertension is a result of herbicide exposure, which confirms that he has actual knowledge of the need to show that his disability is related to his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  He has had ample opportunity to supplement the record with additional evidence.  Instead, he has consistently indicated that he has no more evidence to provide, except for his VA treatment records, which have been obtained and associated with his claims file.  See, e.g., VCAA response and statement dated in March 2011.  Accordingly, the Board finds that he has been provided the required notice, and that the duty to notify has been met.

The VCAA also provides that VA has a duty to assist the Veteran in the development of the claim, unless there is no reasonable possibility the assistance would aid in the substantiation of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This duty also has been met.  The Veteran's service treatment records (STRs) were already in his claims file, as well as some VA treatment records; however, updated records have been obtained also.  As well, the RO attempted to obtain copies of records from the Social Security Administration (SSA), but none were found.  The Veteran was notified of this in a March 1, 2010, letter.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to this claim that have not been obtained.  

He also was provided a VA compensation examination in August 2012, to obtain an opinion concerning the purported relationship between his right leg/foot disability and his military service, and the report of the examination contains the findings needed to adjudicate this claim on its merits, such that he does not need to be reexamined.  38 C.F.R. § 3.327(a).

He has alleged that the examination report is inadequate because it did not address his contention that his disability is related to herbicide exposure.  The record shows that he was not in Korea during the time frame when herbicides were in use, from April 1, 1968, to August 31, 1971.  He was informed that he was not presumed to have been exposed to herbicides in a May 2011 rating decision (that addressed a claim not under consideration in this decision), and he has not offered any contrary evidence contesting that finding.  The file contains no probative evidence that he was exposed to herbicides.  Accordingly, consideration of that allegation was not required by the VA examiner.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the RO/AMC complied with the Board's May 2012 remand directives by scheduling that examination and obtaining updated treatment records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Governing Statutes, Regulations and Cases

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Establishing entitlement to service connection on a direct-incurrence basis requires competent and credible evidence showing:  (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain specific diseases that have been classified as "chronic" in the regulations can be established under specific circumstances by way of presumption.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Here, though, the evidence does not show and the Veteran does not contend that he has one of these specific chronic diseases.


This also, in turn, means he cannot establish the required linkage between his claimed disability and service by showing continuity of symptomatology since his service under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331, 1333, 
1338-39 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

Service connection for certain specific diseases associated with exposure to herbicide agents can also be established under specific circumstances by way of presumption.  38 U.S.C.A. §§ 1101, 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who are confirmed to have been in a unit identified by the Department of Defense (DoD) as operating in or near the Korean DMZ (Demilitarized Zone) between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicidal agents, unless there is affirmative evidence establishing the contrary.  Here, the evidence does not show and the Veteran does not contend that he has one of the specific diseases presumptively associated with herbicide exposure.

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The Veteran has alleged that his right leg/foot disorder, which led to amputation of his right leg above the knee, was caused either by hypertension or exposure to Agent Orange.  He has also alleged that a physician told him that Agent Orange was the cause of his right leg/foot disorder.


The Veteran's feet and lower extremities were described as normal during his February 1971 military entrance examination.  In June and July 1971, he complained of foot and ankle pain; however, X-rays taken at that time were negative.  At his separation examination in February 1972, his feet and lower extremities were again clinically evaluated as normal.  His military service ended in March 1972.

Many years later, in early 2003, he was admitted to a non-VA hospital complaining of pain in his right leg due to a spider bite.  He developed compartment syndrome, and an anterior compartment fasciotomy of the right lower leg was performed in February 2003.  In April 2003, the tissue in his right lower leg was necrotic, and a massive debridement of the wound, down to the bone, was performed.  

In April 2006, he developed non revascularized ischemia with rest pain in his right leg, and his right leg resultantly was amputated above the knee.  

In an April 2007 statement, he reported to VA that his right leg had been amputated.  He asserted that the physician who had amputated it had told him that the "suffering" was due to exposure to Agent Orange.  The Veteran claimed that he had sprayed Agent Orange during his time in Korea from 1971 to 1972.  However, his account that he was "told" by his personal physician that the eventual right leg amputation was because of exposure to Agent Orange during service does not constitute competent and credible evidence of this required nexus or relationship between this eventual event and service.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding the connection between what a physician said and a layman's account of what was purportedly said, filtered through a layman's sensibilities, simply too attenuated and inherently unreliable to constitute competent evidence).


Partly for this reason, the Board remanded this claim in May 2012 for a medical nexus opinion on this determinative issue of etiology.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing entitlement to service connection, instead, with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007); and McCartt v. West, 12 Vet. App. 164, 167 (1999).

The August 2012 VA examiner, on remand, opined that the Veteran's right leg amputation was not due to his military service.  He noted the Veteran's foot and ankle injuries in service, but there were no sequelae (residuals) afterwards.  This commenting examiner indicated there were no injuries in service to the right lower extremity that could have caused the need for an amputation, which did not occur until nearly 35 years after separation from service.  Therefore, this examiner completely disassociated the amputation from anything that had occurred during the Veteran's service, so including at least by implication from the Veteran's claim that he had been exposed to Agent Orange.  Consequently, there is not the required linkage between the amputation and his service to in turn warrant the granting of service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The only probative evidence addressing the issue of the purported relationship between the Veteran's right leg/foot disorder and his service is unfavorable to the claim.  The VA examiner did not find any injury or incident in service that could have led to an eventual amputation nearly 35 years after separation from service.  He acknowledged the Veteran's in-service complaints of right foot and ankle pain, but concluded those injuries resolved without complications or residuals.  The Veteran had a normal clinical evaluation of his right lower extremity in anticipation of his separation from service.


The Veteran's assertion that his right leg/foot disorder developed secondary to hypertension is not probative because his hypertension is not a service-connected disability.  Secondary service connection cannot be established if the initial or aggravating disability is not, itself, service connected.  See 38 C.F.R. § 3.310.

The Veteran's assertion that his right leg/foot disorder developed as a result of exposure to Agent Orange equally is not probative.  He has not been shown to have the necessary medical training or expertise to competently render an opinion on the cause of his right leg/foot disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The type of disorder he is claiming is not simple, rather, medically complex, so there has to be medical evidence supporting his claim, which there simply is not.  The determination of whether medical versus lay evidence is needed to support a claim is entirely dependent on the type of disability at issue, so is made on a fact specific, case-by-case basis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay evidence must " demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)).

He also has not been shown to have been exposed to herbicides.  It therefore follows that he cannot have any consequent disability absent proof of the actual occurrence of this alleged precipitating event.

Accordingly, the preponderance of the evidence is against this claim.  In this circumstance, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The claim of entitlement to service connection for a right leg/foot disorder is denied.


REMAND

The representative's December 2013 Informal Hearing Presentation (IHP) expresses dissatisfaction with the disability rating that initially has been assigned to the Veteran's service-connected Hepatitis C, which the Board construes as a notice of disagreement (NOD) concerning this "downstream" issue.  38 C.F.R. § 20.201 (2013).  The Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD... finding that a statement constituting an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).

Because a timely NOD has been filed, but an SOC has not been issued, the claim must be remanded so that this required SOC may be provided and, in response, the Veteran given opportunity to also file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this "downstream" claim to the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, this claim is REMANDED for the following action:

Send the Veteran and his representative an SOC addressing the Veteran's "downstream" claim for a higher initial disability rating for his Hepatitis C.  Advise him that, in response to this SOC, he needs to file a timely substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of this additional claim to the Board.  Only if he does should this claim be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


